Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
--  DEVICE MAINTENANCE OF A DATA STORAGE DEVICE INCLUDING WEAR LEVELLING, GARBAGE COLLECTION, OR COMBINATION THEREOF  –

	
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “… a data storage device, including: a host interface; integrated circuit memory cells; and a processing device configured to execute firmware to perform: operations requested by commands received via the host interface; maintenance operations identified by the processing device independent of commands received via the host interface; and a host computing device coupled to the host interface to provide commands with addresses to access the integrated circuit memory cells according to the address; wherein in response to a first request, the host computing device is configured to: reduce, to below a threshold, a rate of transmitting to the host interface commands to access integrated circuit memory cells; and power up the data storage device to cause the data storage device to perform the maintenance operations, wherein in response to a second request or completion of the maintenance operations, the host computing device is configured to: prioritize the operations requested by commands received via the host interface over the maintenance operations.” Claims 11 and 18 have similar allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.

/Tammara R Peyton/
Primary Examiner, Art Unit 2184
February 12, 2022